Citation Nr: 1810589	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a fifth finger left hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA, that denied service connection for a left knee disorder, a right knee disorder, and a fifth finger left hand disorder. The Veteran timely appealed.


FINDINGS OF FACT

1. The Veteran's current left knee disorder did not begin in, nor was aggravated by, his active service.

2. The Veteran's current right knee disorder did not begin in, nor was aggravated by, his active service.

3.  The Veteran's fifth finger left hand disorder did not begin in, or is otherwise related to, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307 (2017).

2.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307 (2017).

3.  The criteria for service connection for a fifth finger left hand disorder have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in February 2012 and April 2013, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The Veteran's claim file contains such records. In addition, VA examinations were conducted in April 2013 and October 2015, and the written reports are associated with the Veteran's claims file. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims based on the evidence of record consistent with 38 C.F.R. § 3.655 (2017).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Left Knee Disorder

The Veteran filed a claim in October 2011 for service connection for a left knee injury.  In an April 2013 statement in support of claim, the Veteran states he had bad knees before entering military service and now has severe osteoarthritis in those knees.

Veterans are presumed sound except as to conditions noted at entry into service.  38 U.S.C. § 1111 (2012).  When an entrance examination has been conducted and is unavailable, the veteran is presumed sound.  Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  

Here, it appears that the Veteran's entrance examination was lost or destroyed.  Consequently, his left knee is presumed to have been sound at entry into service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's left knee disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then the claim becomes one for service connection based on incurrence of disability in service.  

Service treatment records reflect the Veteran complained of bilateral knee pains.  A February 1973 record reflects the Veteran complained of pain in both knees for one year with no history of trauma, and was diagnosed with everyday strain to knees from walking.  Another February 1973 record reflects a complaint of pain in knees that was treated with ace wraps and heat.  An additional February 1973 record reflects recurrent dull pain in knees; no major trauma.  A March 1973 record reflects a complaint of tibial tubercles bilateral; and, a history of injured knees at age 15 with bilateral cylinder casts at that time.  Xrays were negative; the exam was negative; he was diagnosed with symptomatic Osgood-Schlatter; and, he was treated with light duty for 5 days and no PT.  A May 1973 record reflects the Veteran continued to complain of pain in both knees in area of tibial tubercle; light duty, ace wraps, heat were of no help; and, there was no locking and no tenderness.  The examiner noted in the record "I have no further thoughts on this man's problems"; will grant ortho consult he requests; til then, ace wraps with continue normal PT; return if any changes in symptoms occurs.  An August 1973 record reflects the Veteran underwent a mental status examination, and as relevant here, a finding was made that the Veteran suffers from no disability that is the result of an incident of service or was aggravated thereby, and it was strongly recommended that he be separated from service administratively.  A separation exam dated in August 1973 reflects no complaints of knee pains or need for follow up on any knee condition.      

Post service treatment records from private providers are associated with the Veteran's claims file.  A July 2007 record from Tri-State Orthopaedic & Sports Medicine reflects the Veteran sought treatment for left knee pain, which he stated began in March 2007, while working as a landscaper, when he was opening a steel door and stepped on uneven pavement, twisting his knee. He states that later that day, he bumped the same knee twice.  An MRI showed a meniscal tear, and surgery was offered.  

An October 2011 record of an office visit with a physician at the Allegheny General Hospital Department of Orthopaedic Surgery reflects the Veteran presented for follow up of his left knee and evaluation of his right knee.  At this time, his history included arthritis of his left knee; two arthroscopic surgeries of his left knee; and Visco supplementation with Supartz (injections) into his left knee. It was noted that the right knee is starting to bother him now. Upon examination, it was noted the Veteran had normal gait; normal alignment to his lower extremity; no true effusion; tenderness bilaterally; and, full motion of hips.  Xrays show mild degenerative changes. The examiner assessed "bilateral knees" and prescribed pain meds, but noted he was not going to continue to give narcotics for chronic arthritis.

A March 2012 private treatment record reflects the Veteran presented for an office visit with his primary care physician for follow up of chronic medical conditions, to include bilateral knee osteoarthritis; and, his pain meds were increased.
  
A VA examination of the Veteran's knees was conducted in April 2013.  The examiner reviewed the Veteran's claim file and conducted an in-person examination.  The examiner noted a history of three diagnoses related to the Veteran's left knee: a February 1973 diagnosis of bilateral knee strain-resolved; a 2007 diagnosis of left knee torn meniscus with repair; and, a 2012 diagnosis of mild bilateral knee osteoarthritis.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  As rationale, the examiner noted the Veteran's service treatment records contained complaints of knee pains, but the discharge exam documents a normal knee exam with no documented knee condition or diagnosis - symptoms resolved.  In addition, the examiner noted the Veteran was able to work in a laborious job (with a dump truck company) after military discharge for 30+ years; and that he reported injuring his left knee in 1980s and 2007 while working. 

The Veteran's Social Security Administration (SSA) records are associated with the Veteran's claim file here.  These records confirm the Veteran applied for Social Security Disability Benefits for arthritis in both knees, among other conditions.

Upon consideration of the evidence of record in this matter, the April 2013 VA examiner's opinion is the most probative and material to the left knee claim. See Owens v. Brown, 7 Vet. App. 429 (1995).  In arriving at her opinion, the examiner considered the Veteran's contentions as well as his diagnosed left knee conditions, but nevertheless concluded that the Veteran does not have a left knee condition related to service. In so finding, the examiner explained that the Veteran's left knee conditions have likely been caused by his post-service occupation, not by service.  

The inservice knee strain was noted to have resolved by the time of the separation examination.  With no symptoms noted at the separation examination, the conclusion of no inservice aggravation is amply supported.  Similarly, knee arthritis was not shown until many years following service discharge.

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of symptoms such as pain in his knees, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and the post-service medical records were discussed by the April 2013 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran's left knee condition neither resulted from nor was aggravated by service.  The examiner explained the medical reasons why the Veteran's claim is not supported.  Thus, the Veteran's own assertions as to the etiology of his claimed left knee disorder have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As such, the Board finds that, as it relates to his claimed left knee disorder, the Veteran has failed to meet the third element of service connection as expressed above, namely that there is medical evidence of a nexus between the Veteran's current disability and service. See Hickson v. West, 12 Vet. App. 247 (1999).

Thus, the criteria for service connection for a left knee disorder have not been met. The evidence weighs against the Veteran's claim. Service connection for a left knee disorder must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  

Right Knee Disorder

The Veteran filed a claim in October 2011 for service connection for a right knee injury. In an April 2013 statement in support of claim, the Veteran states he had bad knees before entering military service and now has severe osteoarthritis in those knees.

Veterans are presumed sound except as to conditions noted at entry into service.  38 U.S.C. § 1111 (2012).  When an entrance examination has been conducted and is unavailable, the veteran is presumed sound.  Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  

Here, it appears that the Veteran's entrance examination was lost or destroyed.  Consequently, his right knee is presumed to have been sound at entry into service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's right knee disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then the claim becomes one for service connection based on incurrence of disability in service.  

Service treatment records reflect the Veteran complained of bilateral knee pains.  A February 1973 record reflects the Veteran complained of pain in both knees for one year with no history of trauma, and was diagnosed with everyday strain to knees from walking.  Another February 1973 record reflects a complaint of pain in knees that was treated with ace wraps and heat.  An additional February 1973 record reflects recurrent dull pain in knees; no major trauma.  A March 1973 record reflects a complaint of tibial tubercles bilateral; and, a history of injured knees at age 15 with bilateral cylinder casts at that time.  Xrays were negative; the exam was negative; he was diagnosed with symptomatic Osgood-Schlatter; and, he was treated with light duty for 5 days and no PT.  A May 1973 record reflects the Veteran continued to complain of pain in both knees in area of tibial tubercle; light duty, ace wraps, heat were of no help; and, there was no locking and no tenderness.  The examiner noted in the record "I have no further thoughts on this man's problems"; will grant ortho consult he requests; til then, ace wraps with continue normal PT; return if any changes in symptoms occurs.  An August 1973 record reflects the Veteran underwent a mental status examination, and as relevant here, a finding was made that the Veteran suffers from no disability that is the result of an incident of service or was aggravated thereby, and it was strongly recommended that he be separated from service administratively.  A separation exam dated in August 1973 reflects no complaints of knee pains or need for follow up on any knee condition.      

Post service treatment records from private providers are associated with the Veteran's claims file.  An October 2011 record of an office visit with a physician at the Allegheny General Hospital Department of Orthopaedic Surgery reflects the Veteran presented for follow up of his left knee and evaluation of his right knee, which is starting to bother him.  Upon examination, it was noted the Veteran had normal gait; normal alignment to his lower extremity; no true effusion; tenderness bilaterally; and, full motion of hips.  Xrays show mild degenerative changes. The examiner assessed "bilateral knees" and prescribed pain meds, but noted he was not going to continue to give narcotics for chronic arthritis.

A March 2012 private treatment record reflects the Veteran presented for an office visit with his primary care physician for follow up of chronic medical conditions, to include bilateral knee osteoarthritis; and, his pain meds were increased.
  
A VA examination of the Veteran's knees was conducted in April 2013.  The examiner reviewed the Veteran's claim file and conducted an in-person examination.  The examiner noted a history of two diagnoses related to the Veteran's right knee: a February 1973 diagnosis of bilateral knee strain-resolved, and a 2012 diagnosis of mild bilateral knee osteoarthritis.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  As rationale, the examiner noted the Veteran's service treatment records contained complaints of knee pains, but the discharge exam documents a normal knee exam with no documented knee condition or diagnosis - symptoms resolved.  In addition, the examiner noted the Veteran was able to work in a laborious job (with a dump truck company) after military discharge for 30+ years; and that he reported injuring his left knee in 1980s and 2007 while working. 

The Veteran's SSA records are associated with the Veteran's claim file here.  These records confirm the Veteran applied for Social Security Disability Benefits for arthritis in both knees, among other conditions.

Upon consideration of the evidence of record in this matter, the April 2013 VA examiner's opinion is the most probative and material to the right knee claim. See Owens v. Brown, 7 Vet. App. 429 (1995).  In arriving at her opinion, the examiner considered the Veteran's contentions as well as his diagnosed right knee condition, but nevertheless concluded that the Veteran does not have a right knee condition related to service. In so finding, the examiner explained that the Veteran's right knee condition was likely caused by his post-service occupation, not by service.  

The inservice knee strain was noted to have resolved by the time of the separation examination.  With no symptoms noted at the separation examination, the conclusion of no inservice aggravation is amply supported.  Similarly, knee arthritis was not shown until many years following service discharge.

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of symptoms such as pain in his knees, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and the post-service medical records were discussed by the April 2013 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran's right knee disorder neither resulted from nor was aggravated by service.  The examiner explained the medical reasons why the Veteran's claim is not supported.  Thus, the Veteran's own assertions as to the etiology of his claimed right knee condition have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As such, the Board finds that, as it relates to his claimed right knee disorder, the Veteran has failed to meet the third element of service connection as expressed above, namely that there is medical evidence of a nexus between the Veteran's current disability and service. See Hickson v. West, 12 Vet. App. 247 (1999).

Thus, the criteria for service connection for a right knee disorder have not been met. The evidence weighs against the Veteran's claim. Service connection for a right knee disorder must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Fifth Finger Left Hand Disorder

The Veteran filed a claim in October 2011 for an injury to his fifth finger on his left hand. In an April 2013 statement in support of claim, the Veteran stated his left pinky finger was shot while in training exercises in service, and that he has arthritis and pain to this very day.

Service treatment records reflect an injury to the Veteran's fifth finger on his left hand.  Specifically, a May 1972 records reflects a complaint of burned finger; shot with blank 5 days ago; appears infected; and, drainage on finger nail.  The recommended treatment was hot soaks.

Post service treatment records from the Pittsburgh VAMC reflect a September 2011 record in which the Veteran complained of pain at the tip of his left fifth finger, and of a bony growth at the site.  The examiner noted a history that includes a gunshot wound involving the tip of the left fifth digit, managed conservatively while in the service.  A December 2011 plastic surgery consult noted a gunshot wound to the little finger on the left hand, and that it has a bony protuberance which is tender.

The Veteran's Social Security Administration (SSA) records are associated with the Veteran's claim file here.  The Veteran applied for Social Security Disability Benefits for numerous conditions to include carpel tunnel, arthritis, tenosynovitis and neuroma in left outside wrist, but there was no specific claim for the fifth finger of the left hand.

A VA examination of the Veteran's fifth finger left hand was conducted in April 2013.  The examiner reviewed the Veteran's claim file and conducted an in-person examination.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated the service treatment records reflect the Veteran burned his finger in 1972 and that this condition resolved.  There is no clinical or diagnostic evidence to support a diagnosis of a left hand little finger condition; thus, this condition is not the direct or proximate result of his military service.

An undated letter from a physician at UPMC Shadyside Family Health Center was received by VA in January 2014, and associated with the Veteran's claims file.  In this letter, the physician states:
      
[The Veteran] was seen today in our office for evaluation of his left fifth finger pain and osteoarthritis.  [The Veteran] has chronic pain in his fingers since 1972.  At that time, he had a very bad burning and infectious injury to that finger, which had been treated that time.  Since then he is having pain which comes and goes in the distal part of that finger.  We ordered an xray for his finger, showed mild osteoarthritis, mostly related to that old injury.  [The Veteran] was offered NSAIDs as a treatment for his pain in addition to physical therapy referral.  No surgery or further images needed at this time. 

In light of the opinion of the physician from Shadyside Family Health Center noted above, a VA medical opinion was obtained in October 2015 to determine whether mild arthritis of the left fifth finger was incurred or caused by the burn and subsequent infection noted in service.  After review of the claims file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) that the claimed mild osteoarthritis of the left fifth finger was incurred or caused by the burn and subsequent claimed infection of the left fifth finger noted in service in May 1972.  As rationale, the examiner stated  

Having reviewed all the records thoroughly, it is evident that the Veteran did suffer a burn injury to the left fifth finger while in service on active duty in May 1972.  There is no further evidence of other problems related to that finger while in the service after that one visit.  Post service, the Veteran drove and worked with a dump truck from April 1996 to May 1997.  He drove and worked with a cement mixer from April 1998 to May 2001.  He also worked with a roll off truck from March 2005 to July 2008, and again from July 2008 to July 2009.  These jobs did take their toll on the Veteran's hands over the course of time, to include bilateral carpal tunnel and tenosynovitis.  The problems with the Veteran's hands as noted in the records from 2009 to the current date are most likely related to the laborious job positions that he had over the course of many years in the post service time of his life.  The most recent x-ray of the left fifth finger which was done at the Pittsburgh VA in April 2013 is of good quality and does not demonstrate any arthritis.  In any event, any current arthritic changes in this Veteran's hands are most likely related to his work positions in the post service time of his life rather than to the injury sustained in May 1972.  

Upon consideration of the evidence of record in this matter, particularly the April 2013 VA examination and the October 2015 VA medical opinion, the Board finds that given the depth of the examination reports, and the fact that the VA examiners' opinions were based on a thorough review of the applicable record-including the Veteran's STRs and his contentions regarding symptomatology-the April 2013 and October 2015 VA examiners' opinions are the most probative and material to the fifth finger left hand claim. See Owens v. Brown, 7 Vet. App. 429 (1995).  In arriving at their respective opinions, the examiners considered the Veteran's contentions, as well as the burn to his fifth finger left hand that was noted in service, but nevertheless concluded that the Veteran does not have a fifth finger left hand condition related to service.  In so finding, the examiners explained that any current arthritic changes in the Veteran's hands are most likely related to his work positions post service.   

It is worth noting here that arthritis of the fifth finger left hand was not shown in service or until many years following service discharge.

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of symptoms such as pain in his fingers, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and the post-service medical records were discussed by the April 2013 and October 2015 VA examiners, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran's fifth finger left hand condition did not result from service.  The examiner explained the medical reasons why the Veteran's claim is not supported.  Thus, the Veteran's own assertions as to the etiology of his claimed fifth finger left hand disorder have little probative value.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As such, the Board finds that, as it relates to his claimed fifth finger left hand disorder, the Veteran has failed to meet the third element of service connection as expressed above, namely that there is medical evidence of a nexus between the Veteran's current disability and service. See Hickson v. West, 12 Vet. App. 247 (1999).

Thus, the criteria for service connection for a fifth finger left hand disorder have not been met. The evidence weighs against the Veteran's claim. Service connection for a fifth finger left hand disorder must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a fifth finger left hand disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


